Exhibit 10.31
 
 
December 31, 2009


 
Mr. Ronald K. Migita
Chairman of the Board
President & Chief Executive Officer
Central Pacific Financial Corporation
Central Pacific Bank


RE:  Your Compensation For the Period January 1, 2010 – December 31, 2010


Dear Mr. Migita,


The purpose of this letter is to confirm your compensation for serving as
Chairman of the Board, President, and Chief Executive Officer for Central
Pacific Financial Corp. (“CPF”) and Central Pacific Bank (“CPB”) for the period
from January 1, 2010 through December 31, 2010 (the “Compensation Period”),


1.  
For serving as Chairman of the Board of Directors (“Board”) of CPF and CPB, you
will receive an annual retainer fee of $100,000 (CPF will pay $40,000 (40%) and
CPB will pay $60,000 (60%)), prorated and paid on a monthly basis during the
Compensation Period.  This is a 50% reduction off your original retainer fee of
$200,000 and a 37.5% reduction off your current retainer fee of $160,000.



2.  
You will not receive any board or committee fees for attending any meetings of
the CPF and CPB boards or any of their respective committees.



3.  
For serving as President and Chief Executive Officer of CPF and CPB, you will
receive an annual cash salary of $500,000 (CPF will pay $120,000 (24%), CPB will
pay $375,000 (75%)) and Central Pacific HomeLoans, Inc. will pay $5,000 (1%)),
prorated and paid on a semi-monthly basis during the Compensation Period.



4.  
As an employee of CPF and CPB, you are entitled to receive all standard employee
benefits and will also receive unrestricted vacation as long as it does not
impede your ability to execute your duties and responsibilities.



5.  
As an executive officer of CPF and CPB, you are entitled to receive perquisites
that are extended to the highest level of executives of CPF and/or CPB, to
presently include an automobile allowance of $1,000 per month and payment of
Waialae Country Club membership dues.



6.  
You will not be entitled to any short or long term incentive plan payments for
2010 performance.



While the above is the compensation arrangement approved by the Board of
Directors, please understand that CPF and CPB reserve the right to make any
changes and amendments to the agreement or to withhold or recover compensation
(on either a retroactive or prospective basis, and whether or not earned/accrued
or yet to be earned/accrued) as necessary or required to comply with all
applicable laws and regulations and restrictions, to include without limitation,
any regulatory orders, mandates, directives or prohibitions, and the Emergency
Economic Stabilization Act of 2008 (“EESA”), the American Recovery and
Reinvestment Act of 2009 (“ARRA”), and regulations implementing EESA and ARRA
issued by the U.S. Department of Treasury with respect to executive compensation
or otherwise, and further, neither CPF and CPB shall be required to make any
payment if such payment requires any regulatory approval.  In addition, CPF and
CPB shall have a right to recover (“clawback”) compensation if payment of such
compensation is due to materially inaccurate financial statements.


If the foregoing is agreeable with you, please sign and return the original of
this letter to the undersigned.


Sincerely,


Central Pacific Financial Corp.
Central Pacific Bank






By /s/ Paul
Kosaka                                                               
Paul Kosasa
Chair, Compensation Committee
Board of Directors






Accepted and agreed by:




/s/ Ronald K.
Migita                                                                    
December 31, 2009
Ronald K.
Migita                                                                           Date





